Title: From Alexander Hamilton to Samuel Eddins, 1 March 1800
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            New York February 28. March 1st. 1800
          
          I have received your letter of yesterday and from the reasons stated therein extend your furlough until the first of May next. I did not on Captain Stille’s communication respecting the release of Van’erp recollect our conversation & my directions to you on the subject  You will therefore inform Captain Still that Van’erp’s release was perfectly correct
          with true consideration &c
          Capn. Eddins.
        